In a proceeding pursuant to CPLR article 78 to review so much of a determination of the New York State Division of Housing and Community Renewal dated September 28, 1993, as annulled stated portions of a determination of the District Rent Administrator, dated July 14, 1987, which, inter alia, held that the lawful rent for the subject apartment for the period from January 1, 1982, through December 31, 1985, was $314.78 per month instead of $357.28 per month, the petitioner appeals from a judgment of the Supreme Court, Queens County (Smith, J.), dated March 23, 1984, which dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, so much of the determination dated September 28, 1993, as annulled stated portions of a determi*477nation of the District Rent Administrator, dated July 14, 1987, is annulled, and the matter is remitted to the respondent for a new determination in accordance herewith, to be rendered with all deliberate speed.
We remit the matter to the respondent for a new determination in accordance with the principles enunciated in Matter of Century Tower Assocs. v State of New York Div. of Hous. & Community Renewal (83 NY2d 819, 822-823). Copertino, J. P., Hart, Goldstein and McGinity, JJ., concur.